Order entered November 30, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00363-CR

                           ALIREZA NIKMANESH, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-80085-2015

                                         ORDER
       Before the Court is appellant’s November 22, 2016 unopposed second motion to extend

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief received on

November 22, 2016 is ORDERED filed as of the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE